


Exhibit 10.29

February 13, 2001

Dr. John Rasmus
211 Duxbury Court
San Ramon, California 94583

Dear John:

This offer letter supercedes in its entirety and replaces our February 6, 2001
offer letter and sets forth the entire agreement between you and us relating to
the subject matter addressed herein.

It is our pleasure to offer you employment at GRIC Communications, Inc., in the
position of Vice President, Business Development, reporting to Dr. Hong Chen,
Chief Executive Officer. In this role you will be responsible for the functions
of Business, Corporate and Strategic Development for the Company.

    Compensation:  Your initial compensation is based on a semi-monthly base
salary of $8,333.33, which is equivalent to $200,000.00 per year, and is subject
to annual review. Paydays are twice monthly, on the 15th and the last working
day of each month. You will also be eligible for an annualized target incentive
bonus equal to 40% of your base salary ($80,000 at 100% of Plan). This bonus
will be payable annually in accordance with GRIC's then current incentive bonus
program and will be based partially on the achievement of mutually agreed
performance objectives and partially on the attainment of corporate objectives.

    In addition, this offer carries a one time hiring bonus of $40,000 less
taxes. This payment will be made available to you 30 days after your first day
of employment. However, should you leave your employment with the Company
voluntarily for any reason prior to the first anniversary of your date of hire,
a pro rata amount calculated by dividing the number of days remaining between
the date you cease to be employed by GRIC and the first anniversary of your
employment by 365 and multiplying the result times $40,000 will be deducted from
any amounts owed to you by the Company, or repaid by you within thirty (30) days
of your termination date, if the amount unearned exceeds the amount of the
salary, bonus, accrued vacation or other compensation or reimbursement owed to
you by the Company.

    Employee Stock Option:  After your acceptance of this offer, we will
recommend to the Board of Directors that you be granted an option to purchase up
to 100,000 shares of GRIC's common stock, at an exercise price equal to the
closing price of GRIC Communications, Inc. common stock on The Nasdaq National
Market on the date of grant. This option would be subject to the Company's
standard vesting schedule (20% after ten months and 2% per month thereafter) and
vesting would commence as of your date of employment.

    Should the Company, or its successor elect to terminate your employment with
in one year as Vice President of Business Development without cause following an
acquisition or merger of the Company involving a change in control, the option
vesting described above shall be accelerated as to occur automatically on the
date of such termination, without regard to satisfaction of the conditions to
vesting that would otherwise apply.

    Employee Benefits:  You will be eligible to participate in the full range of
employee benefits, including medical, dental, vision, life, accidental death and
dismemberment, disability, 401k, employee stock purchase, and paid time off
plans. Coverage is available under the terms of the insurance plans and 401(k)
plan on your first day of active employment. You will be provided with the
related policies and procedures that explain these benefits.

    Terms of Employment:  Your employment will be considered "at-will" and will
continue for an indefinite term. Employment at will means that either you or the
Company may terminate the employment relationship at any time for any reason,
with or without cause.

--------------------------------------------------------------------------------

This letter is not intended to confer contractual rights of any kind upon any
employee, or to create contractual obligations of any kind on GRIC
Communications. GRIC's relationship with all of its employees is on an "at will"
basis. While we expect that the relationship between you and the company will be
rewarding and mutually beneficial, either the Company or the employee can
terminate the employment relationship at any time with or without notice and for
any reason or for no reason.

    Termination of Employment:  The Company may terminate your employment at any
time without cause. If the Company terminates your employment without cause, the
Company will provide a severance payment equivalent to three (3) months' base
salary, payable in accordance with the Company's normal payroll policies.
Additionally, the Company will provide you with up to three (3) months'
company-paid insurance continuation following the date of your termination. Such
insurance continuation will be provided for up to three months unless comparable
benefits are otherwise provided to you by a third party. Such benefits are
separate from your then-existing COBRA rights and extend to GRIC-related
insurance benefits at your cost for an additional period of time.

The Company may also terminate your employment for cause in its sole discretion.
For the purpose of this Offer of Employment, cause shall be defined as:

1.Failure to continually and substantially perform the reasonably assigned
responsibilities of the position in an acceptable manner, gross negligence,
gross misconduct, habitual neglect of duties, criminal acts, violation of any
state or federal securities laws, commission of a felony involving fraud or
dishonesty, violation of written lawful policies or written instructions of the
Board of Directors, or commencement of employment or any other business
arrangements with another employer while you are an employee of the Company.

2.Your death, or your total disability lasting more than 90 days.

    Termination of Employment with Cause:  If the Company terminates your
employment with cause, the Company will provide you with a severance payment
equivalent to three (3) months' base salary, payable in accordance with the
Company's normal payroll policies. However, if the cause for termination relates
to a violation by you of state or federal law, then you will receive no
severance payment from the Company.

Additionally, unless the cause for termination relates to violation by you of
state or federal law, the Company will provide you with up to three (3) months
of company-paid insurance continuation following the date of your termination.
Such insurance continuation will be provided for up to three months unless
comparable benefits are otherwise provided to you by a third party. Such
benefits are separate from your then-existing COBRA rights and extend to
GRIC-related insurance benefits at your cost for an additional period of time.

    Confidentiality:  GRIC requires that you sign a Confidentiality Agreement as
a condition of employment.

Employment with GRIC Communications, Inc. is contingent upon meeting Company
requirements, which include completing all necessary work related forms,
producing applicable documents as required by the Immigration Conform and
Control Act of 1986 and other such documents. Failure to comply will result in
the rescinding of our offer of employment.

By accepting employment with the Company, you agree to be bound by its policies
and procedures, including an Employee Non-Disclosure, Conflicts of Interest and
Proprietary Rights Agreement, which you will be asked to sign on your hire date.
This offer letter is the entire initial basic agreement for position,
compensation, reporting relationship and employee benefits. By signing below,
you acknowledge that you have not been induced to accept employment by any
representations or statements, oral or written, not contained in this letter.

2

--------------------------------------------------------------------------------

Welcome to GRIC Communications! We look forward to a long and prosperous
relationship. We expect you will have a significant and positive impact on the
future growth and success of GRIC Communications, Inc. If you agree with the
terms stated in this letter, please sign below to indicate your acceptance, and
return this letter to me as soon as possible.

Sincerely,

Barron B. Cox
Vice President, Human Resources             Accepted:   /s/ JOHN RASMUS  
2/19/01        

--------------------------------------------------------------------------------

        Dr. John Rasmus   Date
 
 
Anticipated start date:
 
March 1, 2001

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------
